Shientag, J.
The action was commenced by the service of a summons and complaint after January 1, 1927, when the new New York City Court Act (Laws of 1926, chap. 539) took effect. The complaint demands a money judgment for the sum of $3,228.33, with interest. The defendant moves to dismiss upon the ground that the court has no jurisdiction of the subject of the action. The plaintiff makes a cross-motion to amend his complaint, so as to reduce the demand for judgment to the sum of $3,000, exclusive of interest. Under the former New York City Court Act, the court had jurisdiction of an action wherein the complaint demanded judgment for a sum of money only, regardless of the amount demanded; the limitation upon the jurisdiction being that the judgment rendered in favor of the plaintiff could not exceed the sum of $2,000, exclusive of interest and costs. (New York City Court Act of 1920, §§ 18,19; Laws of 1920, chap. 935.) Under the new New York City Court Act, adopted pursuant to the amendment of the judiciary article of the Constitution, approved at the general election of 1925, *771it is provided that the court shall have jurisdiction " * * * in actions for the recovery of money only, * * * in which the complaint demands judgment for a sum not exceeding three thousand dollars ($3,000) and interest.” (N. Y. Const, art. 6, §§ 11,15; New York City Court Act of 1926, § 16.
Under the former act, therefore, the test of jurisdiction was the amount for which judgment is rendered; under the new act, the test of jurisdiction is the amount demanded in the complaint. The language of the new City Court Act on this point is substantially similar, except as to amount, to that which formerly defined the jurisdiction of the old County Courts to extend, among other things, to actions wherein the complaint demands judgment for a sum of money only not exceeding $2,000. (Code Civ. Proc. § 340, subd. 3.) In construing that provision, the courts have repeatedly held that the County Court was entirely without jurisdiction where the complaint demanded judgment for a sum in excess of $2,000, and that the court was without power to amend the complaint so as to bring the demand for judgment within the jurisdictional limitation. (Heffron v. Jennings, 66 App. Div. 443; Mansson v. Nostrand, 183 id. 371; Halpern v. Langrock Bros. Co., 169 id. 464; National Surety Co. v. Rosenberg, 158 id. 896; Hamburger v. Hellman, 103 id. 263, 266; Howard Iron Works v. Buffalo Elevating Co., 176 N. Y. 1; Gigliotti v. Jacksina, 206 App. Div. 368; Van Clief v. Van Vechten, 130 N. Y. 571.) Thus in Heffron v. Jennings (supra) the court said: “ Clearly, therefore, the action is one in which the complaint demands judgment for a sum exceeding $2,000, and consequently it is one of which, within the express provision of both the Constitution and statute, the court acquired no jurisdiction for any purpose whatever.”
A motion to amend the complaint so as to reduce the amount demanded to $2,000 was denied. That decision is cited with approval in Hamburger v. Hellman (supra). In Mansson v. Nostrand (supra) the court said (at p. 372): “ It has been repeatedly held by the courts of this State since 1894 that the demand of the complaint for judgment is the test of jurisdiction; that where such demand exceeds $2,000 (although such excess consists of interest demanded upon that sum only) a County Court is without jurisdiction, and that the question of jurisdiction, although not presented at any stage before judgment, does not estop the defendant from raising it on appeal.”
As late as October, 1923, the court, in Gigliotti v. Jacksina (supra) .said (at p. 369): “ The test as to jurisdiction in such actions depends upon the language used in the limitation. As already pointed out, in County Courts the test is the amount demanded in the complaint. *772Where the summons is served with a complaint which demands judgment in excess of $2,000, the County Court has no jurisdiction and no power to allow the plaintiff to amend by reducing the amount of damages demanded to $2,000 [citing case]; and this is true although the excess may be a demand for interest.”
In the face of these decisions and in the light of the changed provision of the new New York City Court Act, referred to earlier in the opinion, the questions presented by the pending motions can no longer be regarded as open ones in this State.
Motion to dismiss complaint for lack of jurisdiction granted. Motion to amend complaint denied. Orders signed.